

117 SRES 96 ATS: Designating March 8 through March 14, 2021, as “Women of the Aviation Workforce Week”.
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 96IN THE SENATE OF THE UNITED STATESMarch 4, 2021Ms. Rosen (for herself, Mr. Moran, Mr. Kelly, Mr. Boozman, Mr. Blumenthal, Mr. Cornyn, Ms. Cantwell, Mr. Marshall, Mrs. Fischer, Mr. Rounds, Mr. Cramer, Mr. Wicker, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on the JudiciaryMarch 11, 2021 Committee discharged; considered and agreed to with an amended preambleRESOLUTIONDesignating March 8 through March 14, 2021, as Women of the Aviation Workforce Week.Whereas the first week of March is internationally known as Women of Aviation Worldwide Week; Whereas Women of Aviation Worldwide Week was created by the Institute for Women Of Aviation Worldwide;Whereas the aviation industry is anticipating a significant shortage of skilled professionals in the coming years;Whereas the Bureau of Labor Statistics of the Department of Labor projected that, in the next 10 years, the overall employment of airline and commercial pilots is expected to grow more than 6 percent in the United States;Whereas less than 2 percent of the aircraft maintenance technicians in the world and less than 10 percent of all working aeronautical engineers are women;Whereas the Federal Aviation Administration reports that less than 8 percent of pilots and only 26 percent of air traffic controllers in the United States are women;Whereas women make up only 24 percent of the employees in the aerospace industry;Whereas aviation is a science, technology, engineering, and mathematics (commonly known as STEM) focused career path;Whereas the future of an abundant aviation workforce depends on a robust and diverse pool of candidates; andWhereas women such as Amelia Earhart, Cicely Williams, and Bessie Coleman have inspired, and will continue to inspire, young women to pursue careers in aviation: Now, therefore, be itThat the Senate—(1)designates March 8 through March 14, 2021, as Women of the Aviation Workforce Week;(2)celebrates the aviation workforce of the United States;(3)encourages educational and training institutions to recruit women to join the aviation workforce;(4)encourages employers in the aviation industry to hire a diverse workforce, including women, veterans, and other underrepresented individuals; and(5)commits to—(A)raising awareness about the gender gap in the air and space industry; and (B)taking legislative actions to address the gender gap in science, technology, engineering, and mathematics (commonly known as STEM) fields.